JUSTICE NELSON
specially concurs.
I concur in our opinion on both issues 1 and 2.1 write separately because I believe that several points not addressed in our opinion deserve mention.
First, it is only fair to point out that both Henderson v. Henderson (1977), 174 Mont. 1, 568 P.2d 177, and Matter of Guardianship of Doney (1977), 174 Mont. 282, 570 P.2d 575, were decided prior to the enactment of § 40-4-221, MCA, in 1979. Accordingly, the constitutional principles enunciated in those cases and relied upon here were neither considered nor addressed in the context of this statute.
Second, Brost v. Glasgow (1982), 200 Mont. 194, 651 P.2d 32, and Matter of Paternity of C.G. (1987), 228 Mont. 118, 740 P.2d 1139, were decided strictly on the basis of § 40-4-221, MCA. While in both cases we mentioned Doney, in neither Brost nor C.G. did we address the constitutionality of the best interest test mandated by this statute in light of our prior adoption of the principles enunciated in Stanley v. Illinois (1972), 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551. Having now done that, Brost and C.G. are correctly overruled.
Third, notwithstanding that we have overruled Brost and C.G. we have not discussed nor attempted to deal with other cases, which remain good law, wherein we have permitted persons other than biological parents to seek or obtain custody of a child to the exclusion of a natural parent without prior termination of the natural parent’s rights. I make no pretention that this list is all-inclusive, but see, for example: In re Custody of R.R.K. (1993), 260 Mont. 191, 859 P.2d 998 (grandparents entitled to seek custody of child under § 40-4-211, MCA; § 40-4-212 controls); In re Marriage of K.E.V. (1994), 267 Mont. 323, 883 P.2d 1246 (child awarded to non-biological father on the basis of equitable estoppel; neither natural mother’s nor natural father’s rights terminated); and Matter of Paternity of Adam (1995), 273 Mont. 351, 903 P.2d 207 (non-biological father allowed to adopt the child over objection of natural father on basis of presumption of paternity under Montana’s Uniform Parentage Act, Title 40, Chapter 6, MCA; best interest test controls).
*74I mention these cases here only from the standpoint that in the instant case we properly have grounded our decision in the fundamental constitutional rights implicit in the biological parent/child relationship and have rejected a statutory scheme that permits the invasion of that relationship absent there first being proof or demonstration of the loss, forfeiture or termination of those rights. The cases referred to in the preceding paragraph were decided under different statutory schemes, and/or on different factual scenarios and without the constitutional question at issue here. Hence, while, arguably, it is not proper that we discuss or analyze these and similar decisions here, nevertheless, it begs the question whether such decisions remain viable in the face of other statutory schemes or legal theories that, like § 40-4-221, MCA, permit custody to be awarded to a person other than a biological parent absent the rights of the natural parents) being first terminated or otherwise forfeited. Obviously, those skirmishes remain to be fought on future battlefields. Given our decision here, however, this may be an area of statutory law that should be addressed and clarified by the legislature.
Finally, it seems to me that the approach we have articulated in the instant case is as follows:
1. Section 40-4-221, MCA, and, by implication, other statutes that allow persons other than biological parents to seek custody of a child to the exclusion of a natural parent, do no more than provide a basis for standing to file a custody petition, assuming that the petitioner meets the statutory criteria specified.
2. In order for such a person to prevail on his or her petition, however, the petitioner must prove that:
(a) the rights of the natural parent(s) have been lost via:
(i) termination for abuse, dependency or neglect (Title 41, Chapter 3, MCA);1 or
(ii) death of both natural parents or the surviving natural parent (§ 40-4-221, MCA); or
(iii) some other statutory basis or procedure on which parental rights have been forfeited, relinquished, abandoned or terminated or have otherwise ceased to exist; and
*75(b)the best interest of the child will be served by granting the petition.
If the petitioner does not prove or demonstrate one of the subparagraphs under 2(a) above, then the court will not reach 2(b) (best interest of the child). If 2(a) is proven or demonstrated, but 2(b) is not, then the petition will still be denied. In this case, 2(a) has not been proven or demonstrated and, accordingly, Bill is entitled to custody of his daughter.
JUSTICE GRAY joins in the foregoing special concurrence.

.I note that our statutory and case law provide that petitions alleging abuse and neglect must be brought by the county attorney, the attorney general, or an attorney hired by Department of Health and Public Services with the consent of either of those two officials. Section 41-3-401(1), MCA; Pierce v. Pierce (1982), 198 Mont. 255, 261, 645 P.2d 1353, 1357; Babcock v. Wonacott (1994), 268 Mont. 149, 154, 885 P.2d 522, 525.